Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 02/19/2021.
•	 Claims 1-11, 14-19 are pending on this application.

EXAMINER'S AMENDMENT
 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CPR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 2-11, 14-16 remain unchanged as per the amendment filed on 02/19/2021. 
Claims 1 and 19 (as filed on 02/19/2021) are further amended by the examiner as below.
Claims 17 and 18 (as filed on 02/19/2021) are cancelled.

Additions to the claim is reflected by underline (example) and deletions are reflected by strikethrough (
Authorization for this examiner's amendment was given in a telephone interview with Jonathan M. Benns on 04/12/2021.
 
Claim 1
A computer-implemented method for designing a gearset meeting one or more design targets, in which one of the one or more design targets is efficiency, said method comprising the following steps:
a.	specifying a size and ratio of the gear set;
b.	calculating friction coefficients;
c.	calculating a value for the one or more design targets for the gear set; and
d.	modifying one or more macro-geometry parameters, the modified macro-geometry parameters being at least one of helix angle, pressure angle, face width or module, wherein a positive effect on one of the one or more design targets as a result of modifying one of the one or more macro-geometry parameters counteracts any negative effect on the one of the one or more design targets as a result of modifying another of the one or more macro-geometry parameters;
e.	repeating steps b. to d. and producing a design for a gearset meeting the one or more design targets;
f.	automatically modifying one or more micro-geometry parameters, the modified one or more micro-geometry parameters at least relating to a contact patch,
the automatically modifying the one or more micro-geometry parameters is performed using the Design of Experiments method,
wherein the Design of Experiments method includes running a full-factorial analysis of combinations of input parameters, and plotting the values of design targets for resulting candidate designs.

Claim 19
The method of claim [[1, wherein the Design of Experiments method includes entry of parameters and their tolerances so as to investigate all permutations possible within the defined tolerances.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-11, 14-16, 19 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• 	automatically modifying one or more micro-geometry parameters, the modified one or more micro-geometry parameters at least relating to a contact patch, the automatically modifying the one or more micro-geometry parameters is performed using the Design of Experiments method, wherein the Design of Experiments method includes running a full-factorial analysis of combinations of input parameters, and plotting the values of design targets for resulting candidate designs. 

(EPO Published Application No. EP 2587423 A2) discloses a method of computer aided engineering for designing a rotating machine assembly that involves creating within a graphical user interface of a computer system a layout of said rotating machine assembly, and forming a functional model of the rotating machine assembly from the layout. The layout is created by selecting and positioning components for the rotating machine assembly, and then creating associations between them. 
Another relevant prior art of record -Hohn et al. (“Optimization of Gearbox Efficiency”, goriva i maziva, 2009, pp 462-480) attempt to highlight power loss reduction in a gearbox. No load losses can be reduced, especially at low temperatures and part load conditions when using low viscosity oils with a high viscosity index and low oil immersion depth of the components.
Yet, another relevant prior art of record - Barton et al. (“Impact of Viscosity Modifiers on Gear Oil Efficiency and Durability: Part II”, SAE international, pp 295-310) outlines the effect of polymeric additives commonly known as viscosity modifiers (VM) or viscosity index improvers (VII) on gear oil efficiency and durability. This paper  expands further aspects in fluid efficiency, the effect of VM chemistry on these and their relationship to differences in hypoid and spur gear rig efficiency testing. 
Li et al. (“A Transient Mixed Elastohydrodynamic Lubrication Model for Spur Gear Pairs”, ASME, 2010, pp 1-9) discloses a transient, non-Newtonian, mixed elasto-hydrodynamic lubrication (EHL) model of involute spur gear tooth contacts. Unlike the contact between two cylindrical rollers, spur gear contacts experience a number of time-varying contact parameters including the normal load, radii of curvature, surface velocities, and slide-to-roll ratio. The proposed EHL model is designed to continuously follow the contact of a tooth pair 
Nader Sawalhi (“Vibration Sideband Modulations and Harmonics Separation of a Planetary Helicopter Gearbox with Two Different Configurations”, Hindawi publishing, 2016, pp 1-9) discloses the spectrum and cepstrum content of vibration signals taken from a helicopter gearbox with two different configurations (3 and 4 planets). It presents a signal processing algorithm to separate synchronous and nonsynchronous components for complete shafts’ harmonic extraction and removal. The spectrum and cepstrum of the vibration signal for two configurations are firstly analyzed and discussed. The effect of changing the number of planets on the fundamental gear mesh frequency (epicyclic mesh frequency) and its sidebands is discussed.

 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claim 1.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-11, 14-16, 19 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127